United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.K., Appellant
and
DEPARTMENT OF LABOR, JOB CORPS,
Brunswick, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-677
Issued: July 24, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 6, 2014 appellant filed a timely appeal of a January 2, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.2
ISSUE
The issue is whether appellant met his burden of proof to establish a traumatic injury in
the performance of duty on November 4, 2013.

1
2

5 U.S.C. § 8101 et seq.

Following OWCP’s January 2, 2014 decision, appellant submitted additional medical evidence. As OWCP did
not consider this evidence in reaching a final decision, the Board may not review this evidence for the first time on
appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On November 4, 2013 appellant, then a 19-year-old apprentice trainee, filed a traumatic
injury claim alleging that on October 26, 2013 he punched a metal door in anger. He noticed
right hand pain.
In a letter dated November 20, 2013, OWCP requested that appellant provide additional
factual and medical evidence in support of his claim. It allowed 30 days for a response.
Appellant submitted a claim for leave without pay dated December 3, 2013. An x-ray report
dated November 18, 2013 demonstrated a mildly displaced comminuted fracture of the base of
the right fifth metacarpal.
By decision dated January 2, 2014, OWCP denied appellant’s claim. It found that he did
not submit sufficient medical opinion evidence to establish that the employment incident resulted
in a diagnosed medical condition. OWCP noted that the x-ray report dated November 18, 2013
was not a firm diagnosis by a treating physician. Further, it did not provide a history of injury or
medical opinion that the diagnosed condition resulted from the accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including the fact that the individual is an “employee of the United States” within the meaning of
FECA and that the claim was timely filed within the applicable time limitation period of FECA,
that an injury was sustained in the performance of duty as alleged and that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.4 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.5
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”6 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether a “fact of injury” has been established. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.7 Second, the employee must submit
sufficient evidence, generally only in the form a medical evidence, to establish that the
3

5 U.S.C. §§ 8101-8193.

4

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

20 C.F.R. § 10.5(ee).

7

John J. Carlone, 41 ECAB 354 (1989).

2

employment incident caused a personal injury.8 A medical report is of limited probative value
on a given medical question if it is unsupported by medical rationale.9 Medical rationale
includes a physician’s detailed opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment activity. The
opinion of the physician must be based on a complete factual and medical background of the
claim, must be one of reasonable medical certainty and must be supported by medical reasoning
explaining the nature of the relationship between the diagnosed condition and specific
employment activity or factors identified by the claimant.10
ANALYSIS
Appellant filed a traumatic injury claim alleging that he injured his right hand in the
performance of duty after punching a door on October 26, 2013. OWCP accepted that the
employment incident occurred at the time, place and in the manner alleged. The Board finds,
however, that the medical evidence is insufficient to establish that the employment incident
resulted in a diagnosed medical condition.
The only medical evidence before the Board is the November 18, 2013 x-ray report. This
is a diagnostic study and does not provide a history of or any medical opinion addressing how
the October 26, 2013 employment incident resulted in the diagnosed fracture. Without a
probative opinion from a physician addressing appellant’s history of injury on October 26, 2013,
appellant has not submitted sufficient medical opinion evidence to meet his burden of proof.
CONCLUSION
The Board finds that appellant failed to submit the necessary medical opinion evidence to
establish that he sustained a traumatic injury on October 26, 2013 as alleged.

8

J.Z., 58 ECAB 529 (2007).

9

T.F., 58 ECAB 128 (2006).

10

A.D., 58 ECAB 149 (2006).

3

ORDER
IT IS HEREBY ORDERED THAT the January 2, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 24, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

